Appeal by the claimant from a decision of the Workmen’s Compensation Board disallowing a claim for death benefits. While the decedent was at work at a welding machine, standing on a duck board or platform two or three inches in height, he suddenly made a strange noise and fell to the floor. His head struck the floor and he sustained a skull fracture. Subsequently, at the hospital to which he was taken, he fell off a table while unconscious and suffered a second skull fracture. He died as a result of the fractures. It appeared that the decedent had been suffering from severe coronary arteriosclerosis. The board found that the decedent “ suffered a heart attack which caused him to collapse and fall ”. There was no claim that the heart condition was due to the employment or was aggravated by it. The appellant contends that the decedent slipped or stumbled on the platform and that this caused his fall. She also contends that an extra hazard was involved in the fall by reason of the employment but the board was justified, upon the evidence, in rejecting these contentions. Decision unanimously affirmed, without costs. Present — Foster, P. J., Coon, Halpern, Zeller and Gibson, JJ.